DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on June 27, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 23, and 42.  
Claims 1-23, 31-34, 42, 46-47 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 23, 31-34, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 have been amended to include the phrase “a second surface corresponding to an energy location surface where spatially modulated energy is propagated therethrough”  that is confusing and indefinite since it is not clear what considered to be “energy location surface” and what considered to be the “spatially modulated energy”?  The claims fail provide where does this “spatially modulated energy” come from?  This makes the scopes of the claims unclear and indefinite.  
The alternative phrase “at least one of the following: an object location, … and layered contents” recited in claim 3 that is confusing and indefinite since the alternative scopes, including location, material property, surface and/or position, of the claim make the metes and bounds of the limitations sought for patent unclear.  
The scopes of the claims are confusing and indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23, 31-34, 42, and 46-47 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) concepts relating to organizing information such as collecting data information, analyzing it, and encoding it. This judicial exception is not integrated into a practical application because the claims only recite an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include addition element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication by Gruber et al (US 2014/0320530 A1).  
Claim 42 has been amended to necessitate the new grounds of rejection.  
Gruber et al teaches a method for radiance transfer sampling for augmented reality that is comprised of the method of vectorization wherein the method is comprised of a step of receiving first content data (please see paragraph [0073]) from at least one video frame of an environment; step of identifying a surface in the content data (please see paragraph [0031]), by generating a surface reconstruction of the environment from the video frames; the step of determining a surface identification of the surface (please see paragraph [0048]-[0049]: with the coordinates (r, s, ); the step of determining material property data of the surface (please see  paragraph [0067]) by determining a volumetric representation of the surface; step of creating the vectors of the material property data (please see paragraph [0046] and [0048] with rays are projected, as vectors, and traced); and step of generating vectorized material property data based on the created vectors (please see paragraph [0053]) with the 3-D surface point of the volumetric representation is associated with an object space coordinate as vectors). The vectorized material property data implicitly has a data format that allows the vectorized material property data to be associated with the surface identification of the surface defined by a set of four dimensional (4D) plenoptic coordinates (please see paragraph [0053]) with associating the coordinates of the surface with the voxels of a volumetric representation (with regard to amendment).
With regard to claim 46, Gruber et al further teaches the method comprises the step of determining locations of data points of the surface with respect to a reference surface (please see paragraph [0067]) to creating a digital volumetric representation of the first content data (paragraph [0031]) by generating a surface reconstruction of the environment from the video frames; associating the digital volumetric representation of the first content data with the vectorized material property data  (paragraph [0053] that associates the coordinates of the surface with the voxels of a volumetric representation; determining 4D plenoptic coordinates of the data points of the surface at a 4D application surface (paragraph [0048]-[0049]) by tracing the locations of the data points in the volumetric representation to the second surface where a 4D function is applied (paragraph [0048]).  Gruber et al teaches that rays are traced for a given point on the surface of a scene.  The method further comprises the step of determining energy source location values (paragraph [0048]) that determines and stores radiance transfer (RT) data for 4D coordinates that have a first point of convergence (paragraph [0053]).   A sampling convergence bit vector indicating which rays have already been traced, wherein determining energy source location values is based on at least the vectorized material property data associated with the volumetric representation of the first content data (paragraph [0048]-[0049]) to compute radiance transfer (RT) with the rays that are traced as the vectorized material property data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 19-22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent application publication by Gruber et al (US 2014/0320530 A1) in view of the patent application publication by Said (US 2013/0188068 A1) and “Light field rendering”, by Levoy et al, Computer Graphics Proceedings, SIGGRAPH 96, ACM, New York, US, 1 August 1996, (1996-08-01), pages 31-42”  .
Claims 1 and 23 have been amended to necessitate the new grounds of rejection.  
Gruber et al teaches, with regard to claims 1 and 23, a method for radiance transfer sampling for augmented reality that is comprised of the method of determining four dimensional (4D) plenoptic coordinates (r, s, ) (please see paragraph [0049] to [0050]), wherein the method comprises step of receiving at least one video frame of an environment severs as content data, (please see step “502”, Figure 5), step of surface reconstruction of the content data that includes the determination of locations of the data points to create a digital volumetric representation of the content data, (please see step “504”, paragraph [0074]), the step of generating a plurality of rays within the surface reconstruction in different directions toward the content data that represents trancing the locations of the data points in the volumetric representation, implicitly at a second surface, and an 4-D function is applied, (please see paragraphs [0046] to [0050], [0073] to [0077]). 
The method further includes the step of determining energy source location values for 4D plenoptic coordinates by determining a set of energy source location values (please see paragraph [0048], determine and store radiance transfer (RT) data) for 4D plenoptic coordinates that have a first point of convergence (please see paragraph [0053], with a sampling convergence bit vector indicating which rays have already been traced). The set of energy-source location values may be for a first data point. 
This reference has met all the limitations of the claims.  Said in the same field of endeavor teaches a method for parameterizing light-field or plenoptic function with a two-plane parameterization method is disclosed.  In particularly, the step including determining locations of data points with respect to a first surface (304, Figure 3) to create a digital volumetric representation of the content data wherein the first surface being a reference surface and determining the 4D plenoptic coordinates of the data point at a second surface (302) by tracing the locations of the data points in the volumetric representation to the second surface where a 4D function is applied, (please see Figure 3 and paragraph [0024]-[0026]).  It would then have been obvious to one skilled in the art to apply the teachings of Said to specifically utilizing the art well-known two-plane parameterization method to determine the four dimensional plenoptic coordinates for the intended data.  
With regard to claim 23, Gruber et al teaches that the data point is vectorized by creating vectors of the data points based on the reference point location (please see paragraphs [0046] and [0048], it is noted that rays are projected as vectors and traced).  The determination of locations of data points with respect to the first surface is based on the vectorized data points to create a digital volumetric representation of the content data (please see paragraph [0067]).  
Claims 1 and 23 further include the phrase “tracing the locations of each of the data points through a plurality of locations to the first surface the plurality of locations being at a second surface”, determining a set pf 4D plenoptic coordinates for each data point based on a plurality of traced intersections at the first and second surfaces”.  
These references do not teach explicitly that tracing the locations of each of the data points through a plurality of locations to the first surface that the plurality of locations being at a second surface.  Levoy et al in the same field of endeavor teach a light field rendering wherein location of each data point (s,t) is traced through a plurality of locations on the second surface (u,v), (please see Figure 6).  A set of 4D plenoptic coordinates for each data point based on a plurality of traced intersections at the first and second surfaces.  A first set of energy source location values for a first set of 4D plenoptic coordinates that have a first point of convergence at a first data point and a second set of energy source location values for a second set of 4D plenoptic coordinates that have a second point of convergence at a second data point. It is implicitly true that the first and second sets of 4D plenoptic coordinates are determined based on different plurality of traced intersections at the first and the second surfaces.  It would then have been obvious to apply the teachings of Levoy et al to modify the method to determine the location of each data point by tracing through a plurality of locations on the second surface to the first surface for the benefit of providing a more accurate method for rendering the light field.   
Claims 1 and 23 have been amended to include the phrase “a second surface corresponding to an energy location surface where spatially modulated energy is propagated therethrough”.   Since the specification and the claims fail to teach where does this “energy location surface” come from to make the second surface corresponding to an energy location surface such feature is considered to be arbitrarily identified the second surface as an energy location surface that may bear or represent “spatially modulated energy”.  Such modification, simply by identifying the second surface as “energy location where spatially modulated energy is propagated therethrough” is considered obvious to one skilled in the art.  Also one skilled in the art must understand that the light field propagates through to trace between the first surface and the second surface indeed includes energy propagation therethrough.  
With regard to claim 2, Gruber et al teaches that the content data comprises a signal perceptible by a camera that is a visual sensor, (please see paragraph [0073]).  
With regard to claim 3, Gruber et al teaches that the content data comprises the object location.  
With regard to claim 19, Gruber et al teaches the received content data further comprises vectorized material property data (please see paragraph [0053], the 3-D surface point of the volumetric representation is associated with an object space coordinate, such as vectors), and wherein the method further comprises associating the digital volumetric representation of the content data with the vectorized material property data (please see paragraph [0067], that determines a volumetric representation of the surface); and wherein determining energy source location values is based on at least the vectorized material property data associated with the volumetric representation of the content data (please see paragraph [0053] wherein the 3-D surface point of the volumetric representation]is associated with an object space coordinate as vectors).
With regard to claim 20, Gruber et al teaches that at least a portion of the method is carried out in real time (please see paragraph [0003]), wherein the software development kits (SDKs) perform real time updates of scene models, (please see paragraph [0067]).  The SDK algorithms continuously evaluate the incoming stream of depth images to update a voxel grid.
With regard to claim 21, Gruber et al teaches that the method may be entirely carried out in real time (please see paragraph [0003]) with the software development kits (SDKs) perform real time updates of scene models, (please see paragraph [0067]).  The SDK algorithms continuously evaluate the incoming stream of depth images to update a voxel grid.
With regard to claim 22, Gruber et al teaches that at least two portions of the method is carried out in different time periods (please see paragraph [0045]), wherein a communication subsystem will receive signals, and a bus then might carry the signals to memory, from which the processor(s) retrieves and executes the instructions to implement the method.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al, Said and Levoy et al as applied to claim 1 above and further in view of US patent application publication by Park et al (US 2012/0057040 A1).
The method for determining four dimensional plenoptic coordinates taught by Gruber et al in combination with the teachings of Said and Levoy et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 4, Gruber et al does not explicitly teach wherein the content data comprises data points in a two dimensional (2D) space, and wherein determining locations comprises applying a depth map to the data points in a two dimensional space.  Park in the same field of endeavor teaches a method for processing light field data wherein the content data comprises data points in a two dimensional (2D) space (please see paragraph [0042]), and wherein determining locations comprises applying a depth map to the data points in a two-dimensional space (please see paragraphs [0052] and [0083]). It would have been obvious to one skilled in the art to combine the depth map applied to a 2D image as taught by Park with the method as taught by Qualcomm to provide wherein the content data comprises data points in a two dimensional (2D) space, and wherein determining locations comprises applying a depth map to the data points in a two dimensional space, because using the depth map applied to a 2D image in Park with the method in Gruber et al extends the Gruber et al method to specifically implement a depth map applied to a 2D image (please see Park,  paragraph [0042], [0052], and [0083]).  Both Gruber et al and Park are directed to light fields and plenoptics (Gruber et al, paragraph [0048], Park, paragraph [0038]).
With regard to claim 5, Gruber et al does teach that the content data may comprise data points in a three dimensional (3D) space, (please see Figure 3) but it does not teach explicitly that the determined locations comprises adjusting the data points in the 3D space.  Park does teach wherein the content data comprises data points in a three dimensional (3D) space (please see paragraph [0054]), and wherein determine locations comprises adjusting the data points in the 3D space (please see paragraphs [0053]-[0054]) wherein  a traditional image, such as a 3D stereo image, is generated, and a depth map is applied to the traditional image to focus the image to a certain depth through a reblurring process).  It would then have been obvious to one skilled in the art to combine the depth map applied to a traditional image as taught by Park with the method as taught by Gruber et al to provide the content data comprises data points in a three dimensional (3D) space, and wherein determine locations comprises adjusting the data points in the 3D space, because using the depth map applied to a traditional image in Park with the method in Gruber et al extends the Gruber et al method to specifically implement a depth map applied to a traditional image (please see Park, paragraph [0053]-[0054]). 
With regard to claim 6, Park further teaches wherein adjusting comprises applying a depth map to the data points in the 3D space (please see paragraph [0053]-[0054]).
With regard to claim 7, Park further teaches wherein adjusting comprises adding new data points (please see paragraph [0097]) wherein additional user input signals are input in a re-focusing image output mode or a view variation mode.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al, Said, Levoy et al and Park as applied to claim 1 and 5 above, and further in view of the US patent application publication by Aronsson et al (US 2012/0027512 A1).
The method for determining four dimensional plenoptic coordinates taught by Gruber et al in combination with the teachings of Said and Park as described in claims 1 and 5 above has met all the limitations of the claims.  
With regard to claim 8, Gruber et al in view of Said, Levoy et al and Park teaches the method of claims 1 and 5, but does not explicitly teach wherein adjusting comprises reconstructing occluded data points.  Aronsson in the same field of endeavor does teach wherein adjusting comprises reconstructing occluded data points (please see paragraph [0023] and [0031]) with the  occluded points are adjusted by relighting or re-shading the image using a parallax occlusion map.  It would have been obvious to one skilled in the art to combine the adjusting occlusions in an image or video as taught by Aronsson with the method as taught by Gruber et al to allow the  adjusting comprises reconstructing occluded data points, because using the adjusting occlusions in an image or video in Aronsson with the method in Gruber et al extends the Gruber et al method to specifically implement adjusting occlusions in an image or video (please see Aronsson, paragraphs [0023] and [0031]). 
The cited Gruber, Said, Park, and Aronsson are all directed to light fields and plenoptics (please see Gruber paragraph [0048], Said the abstract,  Park, paragraph [0038], and Aronsson, paragraph [0027]).

Claims 9-18 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al, Said, and Levoy et al as applied to claim 1 above, and further in view of US patent application publication by McGrew (US 2016/0037146 A1).
The method for determining four dimensional plenoptic coordinates taught by Gruber et al in combination with the teachings of Said and Levoy et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 9, Gruber et al does not explicitly teach the second surface corresponds to a waveguide system of an energy directing device, and energy is operable to be directed through the waveguide system according to the 4D plenoptic coordinates of the data points to form a detectable volumetric representation of the content data.  McGrew in the same field of endeavor teaches a method of wave field projection wherein the second surface may correspond to a waveguide system of an energy directing device (please see paragraph [0090] and Figs. 12A-12B), and energy is operable to be directed through the waveguide system according to the 4D plenoptic coordinates of the data points (please see paragraphs [0092]-[0093]) wherein a light field projector that generates a light field having the 4D plenoptic coordinates is a waveguide modulator array to form a detectable volumetric representation of the content data (please see McGrew paragraph [0100], it is noted that a three-dimensional view is computer generated).  It would have been obvious to one skilled in the art to combine the waveguide having a light field projector as the waveguide modulator to generate a 3D view as taught by McGrew with the method as taught by Gruber et al to provide wherein the second surface corresponds to a waveguide system of an energy directing device, and energy is operable to be directed through the waveguide system according to the 4D plenoptic coordinates of the data points to form a detectable volumetric representation of the content data, because using the waveguide having a light field projector as the waveguide modulator to generate a 3D view in McGrew with the method in Gruber et al extends the Gruber et al method to specifically implement a waveguide having a light field projector as the waveguide modulator to generate a 3D view (please see McGrew, paragraph [0090], [0092]-[0093], and [0100]). It is noted Gruber et al, Said and McGrew are directed to light fields and plenoptics (Qualcomm, paragraph [0048], Said the abstract and McGrew, paragraph [0045]).
With regard to claim 10, McGrew further teaches applying a mapping between energy locations on a first side of the waveguide system and the angular directions of the energy propagation paths from the waveguide element on a second side of the waveguide system (please see McGrew, paragraph [0140]).  McGrew teaches that a calibration is performed on the light field projector of the waveguide, wherein a plurality of energy locations on the first side of the waveguide system corresponding to the 4D plenoptic coordinates of the data points are determined by applying the mapping (please see paragraph [0073], it is noted that the calibration method uses a known image, such as a point source of reflected light, propagated backward through a diffuser to a photosensor array, and there combined with a reference beam to obtain an intensity distribution).
With regard to claim 11, McGrew further teaches applying the mapping comprises calibrating for a distortion in the waveguide system (please see paragraph [0140]) wherein the calibration is performed on the light field projector of the waveguide.
With regard to claims 12 and 31, McGrew further teaches calibrating for the distortion in the waveguide system comprises calibrating for at least one distortion selected from a group consisting of: a spatial distortion (please see paragraph [0140]) with the calibration performed on the light field projector of the waveguide, (please see the paragraph [0075]).  The light field projector or the waveguide comprises a phase and/or an amplitude spatial light modulator, angular distortion, intensity distortion, and color distortion.
With regard to claims 13 and 32,  McGrew further teaches wherein the energy directing device further comprises a relay system on the first side of the waveguide system (please see paragraph [0005] and [0119], and Figs. 18A-18C) with a diffusive screen serves as a relay by scattering light, (please see paragraph [0090] and Figs. 12A).  McGrew teaches that a second component (1217) of a holographic element directs light to the pupil of the eye, and the relay system having a first surface adjacent to the waveguide system (paragraph [0090] and Figs. 12A).  The element (1213) adjacent to the eye pupil is a first surface adjacent to the waveguide modulator (1207), and the energy locations on the first side of the waveguide system are positioned adjacent to a second surface of the relay system  (paragraph [0090] and Figs. 12A with the second component 1217 is a second surface of the relay system adjacent to the waveguide modulator 1207).
With regard to claims 14, 16 and 33,  McGrew further teaches wherein applying the mapping comprises calibrating for a distortion in the waveguide system (paragraph [0140]) with the calibration is performed on the light field projector of the waveguide.
With regard to claims 15, 17 and 34, McGrew further teaches wherein applying the mapping comprises calibrating for a distortion in the relay system (paragraph [0102] and [0140]) with the calibration is performed on the diffuser, which acts as a relay. The distortion may comprise intensity distortion.  
With regard to claim 18, McGrew further teaches wherein the energy locations are located in the first surface (paragraph [0090] and Figs. 12A) with an element (1213) adjacent to the eye pupil, which receives the light at energy locations, is a first surface adjacent to the waveguide modulator (1207).

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et in view of the US patent application publication by Murray et al (US 2016/0014395 A1).
The method of vectorization taught by Gruber et al as described in claim 42 above has met all the limitations of claim.  
With regard claim 47, Gruber et al does not explicitly teach further comprising removing material property data.  Murray et al in the same field of endeavor teaches an imaging method comprises removing material property data (please see paragraph [0026]-[0027]) wherein data pertaining to the shape, nature and/or type of material obscuring an object allowed to be effectively removed from an image, and the processor then removes the data pertaining to the material.   It would have been obvious to one skilled in the art to combine the removal of data pertaining to material in an image as taught by Murray et al with the method as taught by Gruber et al to provide further comprising removing material property data, such that by using the removal of data pertaining to material in an image in Murray et al with the method in Gruber et al extends the Gruber et al method to specifically implement removal of data pertaining to material in an image (please see Murray et al, paragraph [0026]-[0027]).  Both Gruber et al and Murray et al are directed to light fields and plenoptics (Gruber et al, paragraph [0048], Murray et al, paragraph [0059]).
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and have been rejected for the reasons stated above.
In response to applicant’s arguments with respect to rejection under 35 USC 101, the methods recited in the claims are drawn to mathematical concept that is abstract idea.  It is noted, “coordinates” are indeed mathematical concept.  In response to applicant’s arguments which state that “Claims 1-23 and 31-34 are directed to a process that involves a mathematical concept and not in a mathematical concept itself” that examiner respectfully disagrees for the reasons stated below.  Claims 1 and 23 recites a process of determined mathematical coordinates by tracing locations of each data points through a plurality of locations (on a second surface) to the first surface, which is indeed a pure mathematical concept.  It is noted that the claims do not disclose that the “determining energy source location values for rendering images”.  Further by simply tracing light field coordinates will not be able to “render image”.  
In response to applicant’s arguments concerning the 35 USC 101 rejection, the applicant is respectfully noted the rejection is based on the claims “recite(s) concepts relating to organizing information such as collecting data information, analyzing it, and encoding it. This judicial exception is not integrated into a practical application because the claims only recite an abstract idea”.  It is not based on “mathematical concept”.  
Applicant’s arguments with regard to the newly amended features have been addressed in the reasons for rejection set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872